Title: To James Madison from Solomon Myer, 9 November 1809 (Abstract)
From: Myer, Solomon
To: Madison, James


9 November 1809, Washington. Sends by his son the manuscript of a political treatise and seeks JM’s opinion of tract as a guide to whether to devote “further labour and expence” to the effort. Contemplates publishing the work anonymously, in the tradition of Common Sense. Knows JM will not reveal his secret and asks JM to return his only copy of the manuscript to the son “in a day or two.”
